                 Case 2:18-cr-00141-MCE Document 61 Filed 06/14/21 Page 1 of 3



 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                                UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                      )   Case No.: 2:18-cr-00141-MCE
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                   Plaintiff,                       )   STIPULATION AND ORDER FOR
                                                      )   CONTINUANCE OF STATUS
11        vs.                                         )   CONFERENCE
     BRIAN FORMICONI,                                 )
12                                                    )   Date:  June 10, 2021
                     Defendant                        )   Time: 10:00 a.m.
13                                                    )   Judge: Hon. Morrison C. England, Jr.
14
15                                            STIPULATION
16          Plaintiff United States of America, by and through its counsel of record, and defendant,
17   by and through defendant’s counsel of record, hereby stipulate as follows:
18          1.       By previous order, this matter was set for status on June 10, 2021. Defense
19
     counsel has been preparing for a federal jury trial set to begin in July of 2021 and needs
20
     additional time to discuss this case with the Defendant. By this stipulation, defendant now
21
     moves to continue the status conference until July 22, 2021, and to exclude time between June
22
     10, 2021, and July 22, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
23
            2.       The parties agree and stipulate, and request that the Court find the following:
24
                     a)     The government has represented that the discovery associated with this
25
            case includes hundreds of pages of discovery and a large amount of digital evidence. All
26
            of this discovery has been either produced directly to counsel and/or made available for
27
28          inspection and copying. The government produced additional material recovered from a




                              STIPULATION AND ORDER                        -1-
                 Case 2:18-cr-00141-MCE Document 61 Filed 06/14/21 Page 2 of 3



 1          cell search in April 2020.
 2                   b)     Counsel for defendant desires additional time to investigate restitution
 3          issues and possible defenses. Counsel for defendant will need time to discuss the case
 4          with the defendant.
 5                   c)     Counsel for defendant believes that failure to grant the above-requested
 6
            continuance would deny him/her the reasonable time necessary for effective preparation,
 7
            taking into account the exercise of due diligence.
 8
                     d)     The government does not object to the continuance.
 9
                     e)     Based on the above-stated findings, the ends of justice served by
10
            continuing the case as requested outweigh the interest of the public and the defendant in a
11
            trial within the original date prescribed by the Speedy Trial Act.
12
                     f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
13
            § 3161, et seq., within which trial must commence, the time period of June 10, 2021 to
14
15          July 22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

16          B(iv) [Local Code T4] because it results from a continuance granted by the Court at

17          defendant’s request on the basis of the Court’s finding that the ends of justice served by

18          taking such action outweigh the best interest of the public and the defendant in a speedy

19          trial.
20          3.       Nothing in this stipulation and order shall preclude a finding that other provisions
21   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
22   which a trial must commence.
23   IT IS SO STIPULATED.
24
25
26
27
28



                              STIPULATION AND ORDER                         -2-
             Case 2:18-cr-00141-MCE Document 61 Filed 06/14/21 Page 3 of 3


      Dated: June 7, 2021                       MCGREGOR W. SCOTT
 1                                              United States Attorney
 2
                                                /s/ ROGER YANG
 3                                              ROGER YANG
 4                                              Assistant United States Attorney

 5
 6    Dated: June 7, 2021                       /s/ THOMAS A. JOHNSON
                                                THOMAS A. JOHNSON
 7                                              Counsel for Defendant
 8                                              BRIAN FORMICONI

 9
10                                      ORDER

11         IT IS SO ORDERED.

12
13   Dated: June 14, 2021

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            STIPULATION AND ORDER            -3-
